By the Court.
A contractor, after entering on the performance of his contract, being unable for want of means to go on with the work, the owner, to enable him to do so, in consideration that he would not abandon the contract, in good faith made payments to the contractor faster than he was required to do by the original contract, for which he was to be allowed interest; and also, with the assent of the contractor, bound himself to other parties, in consideration that if they would contribute labor or materials toward the completion of the work, he would pay them therefor. Held, that the money thus paid, and the liabilities thus assumed, were not payments in advance of sums due, within the meaning of section six of the mechanic’s lien law.

Leave refused.